DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/21 has been entered.

 Response to Arguments
a. Applicant re-submits the previously proposed amendments to claims 1-14 and respectfully requests reconsideration of the new matter rejection. Applicant submits that it would be readily apparent to a person skilled in receiver design and related arts, using Applicant’s specification and drawings as a guide. Applicant further submits the specification recites "at the receiver" on page 12 in lines 38-40 cited by the Examiner in order to focus attention on the manner of the spectral decomposition or selection instead of its ordinary performance.  The specification teaches that ALL receivers perform spectral decomposition or selection, specifically the selection of the carrier frequency of interest. See page 29 lines 6-12. On page 31, in lines 15-20 cited by the Examiner and the paragraph thereafter, and using Figure 4, the specification is first describing the ordinary operation of a heterodyne receiver performing the carrier frequency selection and obtaining the IF signal. Applicant’s innovation of varying reference quantities (the LO frequencies) in time is taught in the paragraph after that, on page 32 in lines 3-11.

Likewise, the ordinary spectral decomposition or selection in homodyne or direct conversion receivers is mathematically described for illustration in equation 25, on page 29 in lines 32-33 and page 30, in lines 1-7. The ordinary operation of a homodyne receiver for performing the spectral decomposition or selection is described using Figure 3 on page 30 in lines 12-25. The innovative varying in time of the reference quantities is then formally treated with equations 26-27 on page 30 in lines 8-12 and described on page 30 in lines 25-30.

a. (Examiner’s response) Applicant's arguments filed have been fully considered but they are not persuasive.  Examiner agrees applicant explicitly and implicitly demonstrates the receiver’s ability to select or decompose signals based upon equation 25 and figure 3.  However, Examiner submits the specification does not explicitly or implicitly teach the LO frequency is the reference quantities configured to induce monotonic variation of the spectral 

Examiner submits equation (25) is not described as inducing monotonic variation of the spectral components of an electromagnetic wave. Examiner further submits the specification teaches an arriving signal is multiplied by the output signal of an LO via a multiplier (fig 3, 83) leaving components of different frequencies. The principle of direct conversion requires setting ω0 = ωc, so that the result signal [128] comprises only the modulation frequency Ωm, and in effect reconstructs the modulating signal.  Based upon the current claim language, Examiner submits there is selection and decomposition of a signal via the multiplication (fig 3, 83) and filtering (fig 3, 75). However, there is no explicit or implicit teaching of spectral decomposition or selection wherein the reference quantities induce monotonic variation.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In regards to claim 1, the claimed subject matter “the receiver varies the one or more reference quantities so as to induce the monotonic variation with time at a first set of rates of variation” is rendered new matter.  Applicant’s specification teaches a receiver configured to select or decompose a signal via a multiplier (fig 3, 83) and filter (fig 3, 75). However, there is no explicit or implicit teaching of spectral decomposition or 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In regards to claim 1, the claimed subject matter “Spectral components of electromagnetic, acoustic or other waves, travelling at finite speeds to a receiver…the spectral components being constructed at the receiver” is rendered indefinite.  Examiner interprets the claim as existing spectral components traveling to a receiver in which spectral components are constructed at the receiver.  Examiner questions how can spectral components be constructed at a receiver when the spectral components exist prior to traveling to the receiver.  Clarification is required.
Claim 11 is rendered as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  Applicant does not teach the element configured to obtain spectral components using diffraction, refraction or a combination.   Applicant’s specification teaches at each angle of diffraction 0, the interference comprises N = L / l samples of the waveform from successive slits of the grating, separated in time by delays of T = l sin 0 / c, so the decomposition corresponds to a discrete Fourier transform (pg. 28, lines5-8).  However, applicant does not teach the grating is used in combination with a receiver.  
Claims 12 & 13 are rendered as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  Applicant does not teach the element(s) configured to obtain spectral components using a digital transform and obtaining spectral components using autocorrelation prior to the digital transform.  Clarification is required.
Allowable Subject Matter
Claims 15-20 are allowed.  Claims 1-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and U.S.C. 112(b) set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:



As to claim 15, the prior art of record, taken alone or in combination, fails to disclose or render obvious “traveling at finite speeds from one or more sources of said waves to a receiver, the spectral components bearing one or more time varying properties other than phase or amplitude, that vary monotonically with time at the receiver at a first set of rates of variation, the method comprising the step of: performing at the receiver spectral decomposition or selection involving one or more reference quantities”, in combination with the rest of the limitations of claim 15.

Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Basawapatna et al. US Pat No. 9,134,355, Clark et al. US Pub No. 2008/0032660, & Zhan US Pub No. 2011/0075768.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/MAURICE C SMITH/Examiner, Art Unit 2877